Citation Nr: 0527256	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  00-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service-connection for residuals of head 
trauma.

3.  Entitlement to service connection for postoperative 
residuals of removal of a lipoma from the left temporal area.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Atlanta, Georgia.  In September 1998 the RO denied 
the appellant's claims of entitlement to service connection 
for post-traumatic stress disorder (PTSD), residuals of head 
trauma, and postoperative residuals of removal of a lipoma 
from the left temporal area.  In August 2001 the Board 
remanded this appeal to the RO for further development.  
After the requested development was completed the RO again 
denied service connection for PTSD, residuals of head trauma, 
and postoperative residuals of removal of a lipoma from the 
left temporal area.  

In August 2005, the appellant was afforded a video conference 
hearing before C. W. Symanski, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


REMAND

A VA Skin examination report dated in April 2003 showed that 
the veteran had been receiving "Social Security Disability" 
for the last 4 years.  In testimony from the August 2005 
video conference hearing, the veteran and his spouse asserted 
that he has been receiving disability benefits from the 
Social Security Administration (SSA) since 1995 or 1996 due 
to his PTSD.  However, the SSA's actual decision, and the 
medical reports supporting the decision, are not currently 
contained in the claims file.  On remand, the RO should 
attempt to obtain the SSA's records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The RO should request the Social 
Security Administration to provide copies 
of any decision rendered by that agency 
on the appellant's claim for disability 
benefits, as well as the medical records 
relied on in arriving at that decision.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

